PER CURIAM.
It is ordered that the petition of appellant to extend time to file answer to the appellee’s motion to dismiss be, and the same is hereby, denied.
It is ordered that the motion of appellant for leave to file petition for contempt *1018against the respondent, John J. Ryan, and John E. Murtagh, assistant superintendent of the United States Detention Farm, Milan, Mich., be, and the same is hereby, denied.
It is ordered that the motion of the appellee to extend the time within which to file an answer to the petition for contempt be, and the same is hereby, denied.
It is ordered that the appellant’s motion for leave to file certain papers with this court, which were considered by the Honorable James C. McReynolds, Justice of the United States Supreme Court, be, and the same is hereby, denied.
On consideration of the motion of the appellee to dismiss this appeal for the reason that any questions tendered therein have now become moot, by reason of the release of the appellant from custody by the appellee because of completion of the sentence imposed upon the appellant, it is ordered that the appeal be, and the same is hereby, dismissed.